Citation Nr: 1030592	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1970.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
which, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a 0 percent (noncompensible) 
evaluation effective October 31, 2006, and denied service 
connection for tinnitus.  

The Veteran testified at a travel Board hearing before the 
undersigned in March 2010; the hearing transcript has been 
associated with the claims file.  

The Board notes that the Veteran submitted a timely notice of 
disagreement to a March 2009 rating decision which denied service 
connection for tremors of the right and left hands, and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Veteran, however, has not filed a substantive appeal (VA Form 
9) which addresses those issues, nor has the RO taken any action 
to indicate that such a filing has been waived.  Cf. Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of 
a timely substantive appeal may be waived, and that, where the RO 
takes actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal.); Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557-58 (2003).  Although testimony was taken on the 
aforementioned issues during the Veteran's March 2010 travel 
Board hearing, this was noted to be on the assumption that the 
Veteran would be filing a timely substantive appeal.  A 
substantive appeal was not filed by the Veteran, nor has the RO 
certified the issues of entitlement to service connection for 
tremors of the right and left hands, or entitlement to a TDIU to 
the Board.  Therefore, those issues are not currently on appeal.  

The issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is not shown to be etiologically related to active 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his initial claims for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was responsible.  
The January 2007 letter also provided the Veteran with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with additional notice 
on the specific notice on how to establish a higher disability 
rating for service-connected bilateral hearing loss in August 
2008.  

The Veteran's service treatment records, private treatment 
records, and VA examinations, lay statements, and a Board hearing 
transcript have been associated with the claims file.  The Board 
notes specifically that the Veteran was afforded a VA examination 
in July 2007.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms; and contains 
a medical opinion with respect to the etiology of the Veteran's 
tinnitus, along with sufficient reasons and bases for the opinion 
rendered.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not include full enlistment or 
separation examination reports.  Clinical treatment reports do 
not reflect any complaints relating to tinnitus in service.

The Veteran was afforded a VA audiological examination in July 
2007.  The Veteran's claims file was reviewed.  The VA 
audiologist noted that service treatment records did not include 
enlistment or separation audiological examinations.  The VA 
audiologist noted that the Veteran served as an aircraft 
electrician on helicopters in Vietnam.  Noise exposure related to 
the Veteran's continuous exposure to helicopters was conceded by 
the VA audiologist.  The Veteran reported that he worked post-
service as an electrician.  He also had recreational noise 
exposure to a 12 gauge shotgun while hunting.  At the time of his 
examination, the Veteran reported that he had noticed the onset 
of tinnitus approximately 30 years prior.  Tinnitus was bilateral 
and constant.  The VA examiner opined, based on the Veteran's 
history of noise exposure and the date of the onset of his 
tinnitus, that the etiology of tinnitus was unknown, but noted 
that tinnitus was not due to the same etiology as the Veteran's 
hearing loss.  

In a May 2009 lay statement, the Veteran's wife reported that the 
Veteran had complaints of a noise in his ears in the background, 
most noticeable when the room was quiet.  

During a June 2008 RO hearing, the Veteran reported that he did 
not have tinnitus or buzzing in his ears in service.  The Veteran 
stated that tinnitus started after service, about the time he was 
diagnosed with diabetes, which he noted was 10 years after he got 
out of service.  During the Veteran's March 2010 travel Board 
hearing, he also indicated that he first noticed having the onset 
of tinnitus after service, and he reported that he had tinnitus 
for at least 25 or 30 years.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Here the Veteran is competent to report noticing the onset of 
tinnitus approximately 10 years after his separation from 
service.  Further, the Board finds that the Veteran's statements 
are credible and his testimony has been consistent throughout the 
appeal period.  However, while his statements regarding what he 
experienced are credible, his statement today that tinnitus is 
etiologically related to service are not.  Rather, the competent 
medical evidence suggests that the Veteran's exposure to acoustic 
trauma during service would also result in tinnitus during 
service.  The fact that it did not have its onset until 10 years 
following separation led the examiner to the conclusion that it 
was unlikely related to active service.  

Absent any other persuasive evidence of a nexus between the 
Veteran's in-service noise exposure and his currently diagnosed 
tinnitus; the Board finds that service connection for tinnitus is 
not warranted.  In making this determination, the Board has 
considered the Veteran's statements in support of his claim.  The 
Board concludes, however, that the preponderance of the evidence 
is against finding that the Veteran's tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for tinnitus is denied.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

The Veteran was afforded a VA audiological examination in July 
2007.  During the Veteran's March 2010 Board hearing, he 
indicated that his hearing loss had increased in severity since 
his last VA examination completed in 2007.  The Veteran indicated 
that he was submitting a private September 2008 audiological 
evaluation as proof of this increase.  The Veteran submitted a 
September 2008 audiological evaluation from Dr. M.F; a graph of 
the audiogram has been associated with the clams file, but the 
graph is difficult for the Board to interpret.  Speech 
discrimination testing was also completed at the time of that 
evaluation; however, it is not clear that speech discrimination 
testing was completed using the Maryland CNC test as required 
under 38 C.F.R. § 4.85 for rating purposes.  In light of the 
foregoing, the Board finds that a remand for an updated VA 
examination is needed to assess the current severity of the 
Veteran's bilateral hearing loss.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support a decision on appeal for an 
increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA 
audiological examination to assess the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review before 
the examination.  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


